Citation Nr: 1400919	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2012, the Veteran testified before a Veterans Law Judge (VLJ) during a travel board hearing.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2012). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a low back disability was initially denied in a June 1988 rating decision.  It was held that there was no evidence of a current low back disability in the post-service treatment records.  The Veteran was notified of this decision, but did not perfect an appeal.  

2.  The evidence received since the June 1988 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The June 1988 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

With respect to the Veteran's request to reopen her claim for service connection for a low back disability, the Board finds that new and material evidence has been presented and the claim will be reopened, which represents a full grant of the issue being decided on appeal.  Therefore, there is no reason to explain how VA's duty to notify and assist with respect to this claim.  

Decision  

The Veteran's initial claim for service connection was denied in an unappealed rating decision in June 1988.  The RO determined that while the Veteran was treated for low back problems in service, there was no medical evidence demonstrating that the Veteran had a low back disability since the date of her discharge to the present.  In the absence of a current diagnosis for the claimed low back disability, the RO concluded that service connection for a low back disability was denied.  The Veteran did not appeal that decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence received since the June 1988 decision includes a December 2006 VA examination which diagnosed the Veteran with lumbosacral strain.   The Board finds this evidence new and material to reopen the claim.  

ORDER

The appeal to reopen the claim of entitlement to service connection for a low back disability is reopened; to that extent only, the claim is granted.


REMAND

Review of the record indicates that the Veteran was afforded a VA examination to determine the etiology of her low back disability in December 2006.  The examiner provided a diagnosis for the claimed disability, but failed to reach an opinion regarding the etiology of the low back disability due to speculation.  The Board finds that an additional examination and opinion are warranted to determine whether the current low back disability is attributable to her active military service.  

In addition, updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of VA treatment from the VA Healthcare System in Florida.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  Obtain and associate with the claims file all outstanding private treatment records concerning any treatment for the Veteran's low back disability from Dr. Rhonda Schroeder of the Back Pain Relief Clinics in St. Petersburg, Florida.  As these records are not in the possession of a Federal department or agency, ask the Veteran to provide authorization.  The attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1).  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 

3.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA orthopedic examination to determine the etiology of the Veteran's low back disability.  All appropriate testing should be conducted, and all pertinent disabilities associated with the back found to be present should be diagnosed.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, attention is drawn to the following:

* Service treatment records reflect complaints, treatment, and diagnoses of a low back disorder.  In July 1979 and June 1981, the Veteran complained of ongoing back pain, lasting for one month.  In June 1981, he was diagnosed with muscle strain, rule out arthritis, and muscle spasms.  In February 1985, the Veteran reported having lower back pain with radiation to the legs and thighs for several years.  She was diagnosed with lumbar strain.  The Veteran visited sick call again for lower back pain in April 1985, December 1985, February 1986, March 1986, July 1986, and January 1988.  

* With respect to a current low back disability, the Veteran has been diagnosed with minimal lower osteophytosis with possible mild degenerative changes of the centrum L5, central spinal canal stenosis, mild central disc herniation, degenerative disc disease at L5-S1, and lumbosacral sprain/strain at L1 and L5.  

* The examiner is also referenced to the history provided by the Veteran, who alleges that during service she had low back problems due to constant running and carrying backpacks.  At the June 2012 Board hearing, she admitted to being treated in service and continued to have problems after service.  

* Consideration also must be given to an automobile accident involving the Veteran, which occurred in April 2010.  Shortly after the accident, the Veteran complained of and was treated for low back problems.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the low back disability arose during service or is otherwise related to service, and to also include whether any low back disability manifested as arthritis arose within one year after discharge from service.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


